DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/3/2022 has been entered.
 Acknowledgment 
Claims 31-34, 37 are canceled and claims 38-42 are newly added and filed on 1/3/2022.
The 112 rejection in the action mailed on 9/1/2021 is withdrawn due to cancelation of claim 31.
Claim Objections
Claim 38 is objected to because of the following informalities:  
The limitation “a muzzle end defining a flange” in lines 3-4 of claim 38 and repeated in lines 5-6, line 9, line 11. The term “flange” is not used with respect to the muzzle, but 170 is the flange of the sleeve 70 (see ¶0094). However, “47 shoulder of the muzzle” is used (see ¶0149). The applicant is asked to be consistent with the terminology.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 38-42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dwyer (US. 3,605,744) in view of Popovsky (US. 20020193737A1).
Re Claim 38, Dwyer discloses a method for driving a needle (22, 104) of a syringe to a selected penetration depth (Fig. 2, Col. 6, lines 70-75), the method comprising: locating a syringe subassembly (114, 82, 20) within a barrel (14, 24) having a muzzle end (24) defining a flange (portion with threaded and 104a); within the barrel, engaging a penetration control (threads 120 on 14, 88, 96) with the flange of the muzzle end (threads 120 on 24) and with the syringe subassembly between the muzzle end and the syringe subassembly (Fig. 1-2); while the penetration control is engaged with the flange of the muzzle end and with the syringe subassembly, driving the syringe subassembly toward the muzzle end until the syringe subassembly is stopped by the penetration control such that the needle of the syringe projects a selected penetration depth from said muzzle end while maintaining the penetration control within the barrel (Fig.1, Col. 6, line 70-75); and retracting the needle to within the barrel (after rejection, the needle will retract to inside the barrel for removing /replacing the syringe Col. 8, lines 30-34, Col. 8, lines 43-45), but it fails to disclose that removing a needle sheath from covering the needle of the syringe without removing the flange of the muzzle end, the sheath when covering the needle residing between the needle and the penetration control.

Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Dwyer to include the syringe needle sheath so that the method disclose the step removing a needle sheath from covering the needle of the syringe without removing the flange of the muzzle end, the sheath when covering the needle residing between the needle and the penetration control as taught by Popovsky for the purpose of enclosing the needle as the needle is not in use and prevent the accident injection (Popovsky, ¶0020, ¶0023, the needle sheath can be attached to the barrel 14 and no need to removing the flange of the muzzle end).
Re Claim 39, Dwyer discloses wherein positioning the penetration control is accomplished by placing a sleeve (100 and/or sleeve of the tip of 14) of a selected length within the barrel (Fig.1, Col. 6, lines 70-75).  
Re Claim 40, Dwyer discloses wherein positioning the penetration control is accomplished by placing a compression spring (96) and a sleeve of a selected length within the barrel (100 and/or sleeve of the tip of 14).  
Re Claim 41, Dwyer discloses wherein positioning the penetration control is accomplished by placing at least one compression spring (96) having a selected compressed length dimension within the barrel between the syringe subassembly and the muzzle end (Fig. 2).  
Re Claim 42, Dwyer discloses wherein the penetration control is selected from a plurality of penetration controls having different stop positions (as the thread 120 is threaded, then the control has plurality of penetration with stop positions on the threads).
Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
- The newly added limitation “flange” the section of 24 close to threads 120 is the flanges
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783  

/Lauren P Farrar/Primary Examiner, Art Unit 3783